Citation Nr: 1750521	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2011, March 2013 and December 2014 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is in the Veteran's file. 

In January 2014, the Board remanded the issues of entitlement to an initial evaluation in excess of 10 percent for left knee degenerative joint disease and entitlement to TDIU for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for entitlement to service connection for sleep apnea, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board notes that available service treatment records have been associated with the claims file.  VA attempted to obtain the rest of the Veteran's service treatment records, but a July 2010 VA Formal Finding of Unavailability reflects that attempts have been futile.  As not all of the service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the- doubt standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Post-service private medical records dated in January 2009 show a diagnosis of obstructive sleep apnea.  At the Veteran's June 2017 Central Office Board hearing, he stated that he suffered from sleep apnea while in service. He noted that he used a CPAP machine and slept 4 hours per night.  The Veteran's spouse noted that the she began dating the Veteran in 1985.  She stated that the Veteran would fall asleep "almost anywhere."

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he had had first-hand knowledge, e.g., difficulty sleeping.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Veteran has not been afforded a VA examination in connection with this claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any sleep disorder that may be present.

Regarding the claim for entitlement to TDIU, TDIU may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for: degenerative joint disease of the right knee rated as 40 percent disabling; status post fracture, right fifth finger with degenerative joint disease rated as 10 percent disabling; hypertension rated as 10 percent disabling, degenerative joint disease of the left knee rating as 10 percent disabling and a scar on the right knee rated as noncompensable.  His combined rating is 60 percent.  See 38 C.F.R. § 4.25 (2016).  As the Veteran does not meet the schedular criteria, his claim for TDIU should be considered on an extraschedular basis.

The Veteran submitted his VA Form 21-8940 in which he reported that he had worked as a counselor until 2009.  He noted that his service-connected bilateral knees and right finger disabilities prevented him from securing or following any substernally gainful occupation.  A VA examination report dated in August 2010 reflects that due to his right fifth finger disability, the Veteran did require breaks from prolonged writing, however, his total work activities were not restricted.  An April 2014 VA examination report reflects that the Veteran had problems with writing and typing due to his right little finger deformity.  At the Veteran's June 2017 Central Office Board hearing, he noted that he had worked as a counselor for 30 years.  Most recently, he had worked for a drug court where he would take prisoners to job fairs and participate in recreational activities.  He stated that due to his knee disabilities, he was unable to move, be active, climb stairs, or stand for long periods of time.  

There is evidence suggesting that the Veteran's service-connected disabilities, to include a right knee, a left knee and right finger disabilities, render him unable to secure and follow a substantially gainful occupation.  A review of the Veteran's Social Security Administration (SSA) benefits records shows that he is in receipt of SSA benefits due to disability noted as osteoarthrosis.  A medical opinion used for the SSA determination¸ provided by N.D., shows that the examiner stated that the Veteran retains the ability for less than sedentary work.  

In this case, the Board cannot consider TDIU under 38 C.F.R. § 4.16(b) in the first instance; that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board thus finds that a remand is needed.

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning an increased evaluation for his service-connected left knee disability to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the issue will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any sleep disorder that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep disorder had its clinical onset during, or is related to, the Veteran's active duty service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Next, refer the claim of entitlement to TDIU to the Compensation and Pension Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  All corresponding documentation must be added to the claims file.

3.  Finally, readjudicate the appeal, to include the claim for an increased rating for the service-connected left knee disability.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




